 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLloyd Wood Coal Co., Inc. and United Mine Workersof America. Cases 10-CA-12052, 10-CA-12071,10-CA-12081, 10-CA-12091, and 10-CA-12149June 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn February 8, 1977, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,landconclusions 2 of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Lloyd Wood Coal Co., Inc., Tuscaloosa,Alabama, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified: 31. Insert the following as paragraph l(g) andreletter former paragraph l(g) as 1(h):"(g) Discouraging membership in United MineWorkers of America, or any other union, by layingoff, discharging, or otherwise discriminating againstemployees because of their union or concertedactivities."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Respondent's motion to reopen the record is hereby deniedinasmuch as it fails to state a sufficient ground for granting such a motion.Our ruling herein does not foreclose the Respondent's raising this matter inthe compliance stage of the proceeding.a Although the Administrative Law Judge included this paragraph in thenotice, he inadvertently omitted it from his recommended Order.230 NLRB No. 30APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, bargain collectivelywith United Mine Workers of America, as theexclusive representative of all employees in theappropriate unit for the purpose of collectivebargaining with respect to rates of pay, wages,hours of employment, and other terms andconditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement. The appropriate unit is:All production and maintenance employees,including all truckdrivers, but excludingoffice clericals, professional employees,guards and supervisors as defined in the Act.WE WILL NOT interrogate any employee con-cerning that individual's union activity in amanner constituting a violation of Section 8(a)(1)of the Act.WE WILL NOT give our employees the impres-sion that we are engaging in surveillance of theirunion activities.WE WILL NOT threaten our employees with anyform of reprisal because of their membership in,sympathy for, support of, or activity on behalf ofany labor organization.WE WILL NOT threaten our employees with theclosing of our business if a majority becomemembers of, or assist, a labor organization.WE WILL NOT discourage membership inUnited Mine Workers of America, or any otherunion, by laying off, discharging, or otherwisediscriminating against our employees because oftheir union or concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform labor organizations, to join or assist theaforesaid Union, or any other labor organizationto bargain collectively with representatives oftheir own free choice, and engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any or all such activities.WE WILL offer the following named employeesimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges, and234 LLOYD WOOD COAL CO., INC.make them whole for any losses suffered becauseof our discrimination against them:Stanley TawbushNeil McCayJohnny AlexanderJoe BranchOlin DuncanDon L. EdwardsWilliam EstesLeonard T. FowlerCharles HarrisWillie James HarrisSteve HughesAlbert MartinCharles MartinLeslie MartinWill MontgomeryJoe OvertonThomas PeeplesRobert RichardsonRay SullivanAlfred ThomasEd WareLLOYD WOOD COAL CO.,INC.DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thiscase was heard on October 18 and 19, 1976, in Tuscaloosa,Alabama, pursuant to charges duly filed and served,' acomplaint issued on August 11, 1976, and a complaint,notice of hearing, and order consolidating cases issued onOctober 5, 1976. The complaints present questions as towhether the Respondent violated Section 8(a)(l), (3), and(5) of the National Labor Relations Act, as amended. In itsanswers, duly filed, the Respondent conceded certain factswith respect to its business operations, but it denied allallegations that it had committed any unfair laborpractices.At the hearing, all parties were represented by counsel.All were given full opportunity to examine and cross-examine witnesses, and to file briefs. The parties waivedoral argument. After the hearing, both the General Counseland the Respondent submitted briefs.2Upon the entirerecord in the case, including the briefs of counsel, and frommy observation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent was incorporated in 1974 as anAlabama corporation and since then, with the exception ofa period during the summer of 1976, it has been engaged,almost continuously, in strip mining on various leases inI The charge in Case 10-CA-12052 was filed on June 14, 1976, and anamended charge on July 21. An amended charge in the latter case was filedon July 21. The charge in Case 10-CA-12071 was filed on June 22, in Case10-CA-12081 on June 25, and in Case 10-CA 12091 on July I. The chargein Case 10-CA-12149 was filed on July 27. An amended charge in the lastnumbered case was filed on September 20 and a second amended chargewas filed on September 28, 1976.2 In a motion received on November 26, 1976, the General Counselrecited that, subsequent to the close of the hearing, the official reporter wasunable to locate G.C. Exh. 4, that this was an exhibit which originally hadbeen received by stipulation of the parties, that a copy of the original exhibitwas attached to the motion, and that to replace the missing exhibit theGeneral Counsel prayed that the copy attached to the motion be made athe area around Tuscaloosa, Alabama, in which city it hasits office and headquarters. During the calendar year priorto issuance of the complaints, a representative period, theRespondent sold coal valued in excess of $50,000 directlyto Alabama Power Company, a public utility which has anannual gross volume of business of at least $250,000 andwhich latter company annually purchases and receivesgoods valued in excess of $50,000 directly from supplierslocated outside the State of Alabama. On the foregoingfacts, it is now found that Lloyd Wood Coal Co., Inc., isengaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe United Mine Workers, herein Union, or UMW, is alabor organization within the meaning of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsLloyd Wood, president and principal stockholder in theRespondent corporation,3herein sometimes referred to asthe Coal Company, is a man of substantial businessinterests. In addition to his position with Respondent, he isalso president of the Lloyd Wood Construction Company.Both companies share the same office and, occasionally,there is some transfer of employees from one entity to theother. Wood also operates a trailer park on the outskirts ofTuscaloosa.Wood began strip mining operations in January 1975 onwhat was known as the Samantha tract. In May of thatyear, mining was discontinued on that land and theequipment was moved to what was known as the Cassidyproperty. This was a large area of some 7,800 acres (alsoknown in the record as the Seminole mine) where theRespondent continued mining until sometime in thesummer of 1976. During the latter period, operations wereterminated at that location, under circumstances that are indispute and an issue in this case. In September 1976,4mining was resumed, but at a new location known as theAland property.Wood was in active day-to-day management of theRespondent's operations. There were two shift foremen,Wallace McCay, foreman of the first or day shift, and T. R.McCrosky,5foreman of the second shift.6 In addition,President Wood was assisted by Don Murphy, a nephew,who was his senior foreman, or superintendent.sDuring May, the UMW began an organizational cam-paign among the Respondent's production and mainte-nance workers who, at that time, were not members of anypart of the exhibit file. No party having voiced any objection to this motionand it appearing to have merit, it is now granted and the duplicate copy ofExh. 4 attached thereto is made a part of the record herein.3 The original stockholders were Wood, his wife, and a son-in-law. Woodsubsequently acquired the stock held by his son-in-law.4 All dates hereinafter are for the year 1976 unless otherwise specified.I McCrosky's name is misspelled throughout the transcript as "McClo-sky."6 Both McCay and McCrosky testified that they had authority to hireand fire and exercise the other indicia of supervision.I Wood described Murphy as a foreman, but McCrosky credibly testifiedthat Murphy was the superintendent from whom he himself took orders.235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion. The Respondent then had approximately 30employees.On June 7, the Respondent discharged employee StanleyTawbush. His termination is an issue in this case. On June9, the Union requested recognition as the majorityrepresentative of the Respondent's employees. The partiessubsequently entered into a consent election agreement.This was approved by the Regional Director on July 9.8Lloyd Wood Coal Company, Inc., Case 10-RC-10744. Anelection was scheduled for July 29, but before that date theRegional Director postponed it indefinitely.During the month of June, all, or almost all, of theRespondent's employees were laid off. According toPresident Wood, this was because the Respondent wasthen engaged in the process of selling its mining operation.According to Wood, a sale was never finalized because thepurported purchaser failed to exercise an option to buyand, as a result, in August and September, the CoalCompany resumed mining operations and reemployedmost of those whom it had laid off in June. The GeneralCounsel contends that, in fact, the Respondent neverintended to sell out and that the purported sale was nomore than an elaborate stratagem whereby the Employersought to circumvent the unionization of its employees.B. The Alleged Violations of Section 8(a)(1);Findings and Conclusions With Respect TheretoThe Union began its campaign in mid-May with ameeting at Shoney's, a local restaurant. In attendance werefive or six employees and two union representatives,Robert Webb and Gerald M. McCoy. Among the employ-ees present were Stanley Tawbush and Neil McCay. All ofthe employees received authorization cards to distributeamong their colleagues. On May 30, another meeting washeld at the same location. On this occasion, OrganizersWebb and McCoy met with a substantial number of theRespondent's employees and explained to them thesignificance of signing the authorization cards. Accordingto several of the employees, the group was told that thecards authorized the UMW to represent them and if amajority signed the cards the Union would request theCompany to recognize it as their bargaining agent.The General Counsel alleges that, shortly after theorganizational campaign began, several of the Respon-dent's supervisors engaged in various acts of interference,restraint, and coercion. These allegations are denied intheir entirety by the Respondent. The evidence as to theseissues is set forth below.Employee William Estes testified that, on a day duringthe latter part of May, Foreman McCrosky had threedifferent conversations with him about the Union. Accord-ing to Estes, in the first conversation McCrosky asked him"did I really want the Union in" and, after he gave theforeman a noncommittal response, McCrosky suggestedthat Estes talk with his coworkers and endeavor to get8 At that time the parties agreed upon the following as an appropriatebargaining unit: All production and maintenance employees employed bythe Employer at its Tuscaloosa, Alabama, strip mine, including alltruckdrivers, but excluding all office clericals, professional employees,guards, and supervisors as defined in the Act. It is now found that theforegoing unit is appropriate for the purpose of collective bargaining withinthe meaning of Sec. 9(b) of the Act.them to call on President Wood to see what he would do"to keep the union out." Estes testified that McCroskyconcluded this conversation with the comment that "if theUnion came in that we would lose our jobs." According toEstes, later that day McCrosky questioned him as towhether he had discussed with the other employees hisproposal that they talk with Wood about methods ofcombating the union campaign. Estes testified that whenhe indicated that his efforts to carry out McCrosky'sproposal had been fruitless because the men did not havethe courage to bring their complaints to Wood, McCroskythen told him, "[W]ell, [it's] none of my business, I justhate to see you all lose your jobs." According to Estes, laterduring the shift and near quitting time, McCrosky showedhim a yellow pad that had two lists of the employees whichhe described to Estes as being a tabulation of the workforce on the basis of whether each individual was for oragainst the Union. Estes testified that McCrosky told himthat, from a perusal of this list which he had compiled, hebelieved that "the Union would not win even if it had anelection." When on the stand, McCrosky testified that hecould not remember having told Estes about keeping a listof employee preferences as to the Union, but he acknowl-edged having suggested to Estes that the employeesestablish a committee to discuss any grievances they hadwith Wood in order to obviate the need for a union.McCrosky conceded that during these discussions he toldEstes that he "would hate to see him lose his job" with theadvent of a union. Estes was a credible witness and, in viewof the concessions which McCrosky made in his testimony,it is my conclusion that Estes' version of these conversa-tions is a substantially accurate account.Employee Don L. Edwards testified that, during the lastweek in May, McCrosky asked him whether he had heardanything about union activities among the men and that inresponse to this question he acknowledged to McCroskythat he had heard the employees discussing the subject.According to Edwards, about the first of June McCroskytold him that "he believed ... Mr. Wood would close themine before he would let it go Union." At the hearing,McCrosky conceded that he told several of the employeesthat he had heard that some of them had signed unionauthorization cards, but he did not deny or contradict anyof Edward's testimony. Edwards was a credible witnessand it is now found that his conversations with McCroskyoccurred substantially as he described them.Employee Neil McCay9testified that, about June 5, andwhile at the mine, Foreman McCrosky asked him whetherthe men were signing cards. According to McCay, heanswered this question in the affirmative and told theforeman that he was among those who had signed cards.McCay was a credible witness and his testimony wasneither denied nor contradicted by McCrosky when thelatter was on the stand.Neil McCay also testified that, about mid-June, Superin-tendent Don Murphy told him and employee Leonard9 McCay's full name was Wallace Neil McCay. He was the son ofForeman Wallace McCay. In order to avoid confusion, he is known hereinas Neil McCay, the name by which he was generally referred to in therecord.236 LLOYD WOOD COAL CO., INC.Fowler that "Lloyd Wood was going to shut ... downbecause the men were stabbing him in the back."Employee Robert Richardson testified that, early in June,Murphy questioned him as to whether he had signed anauthorization card and then asked what Richardsonthought of employee Stanley Tawbush whom Murphycharacterized as "the union leader." Richardson gave anoncommittal answer to the last question and told Murphythat he had not signed a card. Employee Charles Martintestified that a short while later Murphy asked him "did Isign one of those cards ... union cards?" According toMartin, he answered this question in the negative eventhough he had, in fact, already signed an authorizationcard. Murphy was not called to testify as to any of thesealleged conversations and no explanation was offered forhis failure to appear as a witness. McCay, Richardson, andMartin were credible witnesses. Since their testimony wasneither denied nor contradicted, it is now found to be asubstantially accurate account of the conversations whichthese employees had with Murphy.Employee Joe Branch testified that, early in June,President Wood questioned him as to whether he knewanything about the Union. Branch was a credible witnessand his testimony was never denied or contradicted byWood when the latter was on the stand.Employee Stanley Tawbush testified that, on or aboutMay 24, Foreman McCrosky questioned him as to whetherhe had heard anything about what he termed "the unionbusiness" and that his superior asked whether Tawbushknew anything about the employees' signing cards. Taw-bush answered in the negative. About a week laterMcCrosky spoke to Tawbush again. This time, accordingto the employee, "He told me that instead of going to theUnion, we should have filed a grievance with Mr. Wood...he also stated that Mr. Wood would shut down andauction off his equipment, and also that if he did shutdown [and and I was laid] off, that I would have a hardtime getting a job [with] any nonunion [employer] becauseI participated in union activities." Tawbush's testimonywas credible and it was neither denied nor contradicted byMcCrosky when the latter was a witness.Wallace McCay, foreman during the period in question,testified that, late in May, President Wood told him that heknew about the employee organizational meeting atShoney's restaurant and he wanted McCay's estimate onthe number who had signed cards. According to McCay,he told Wood that he believed that from 90 to 95 percent ofthe employees had signed authorizations. McCay testifiedthat Wood then told him to call the men together and warnthem that the Company was not making any money andthat if they signed cards and went union he would close themine. According to McCay, he complied with this orderand on the following day repeated to the men what Woodhad told him. When on the witness stand, other than todeny generally that he had given any instructions to theforeman about the Union, Wood did not specifically denyhaving had the conversation about which McCay testified.'O McCay also testified that, dunng one of his conversations with Wood,and when the latter questioned him as to how many of the men had signedcards, he disclosed no names to Wood other than those of his son, NeilMcCay, and his stepson, Stanley Tawbush. This was incredible. In view ofMcCay, on the other hand, was not a completely crediblewitness. Shortly after this purported conversation and onJune 7, he quit his job as foreman with the Respondent'smanagement under circumstances that would indicateconsiderable pique on his part as to his relations withPresident Wood. Thus, at some point during his shift onJune 7, McCay, without any notice to any of his superiors,walked off the job and did not return to the mine. Fromtheir testimony it appears that neither Wood nor McCaysaw each other thereafter until they met again in thecourtroom on the first day of the hearing in the presentproceeding. From this sequence of events, it may reason-ably be inferred that some degree of antipathy must havecolored McCay's testimony. Nevertheless, that portionwhich has been outlined above was not denied orcontradicted and it appeared completely credible whenMcCay was on the stand. Accordingly, it is now found thatthe onetime foreman had the conversation with Woodwhich he described at the hearing and that, at Wood'sdirection, he cautioned the employees on his shift that ifthey went union the Respondent would close the mine.'0On the foregoing facts, it is found that the Respondentengaged in interference, restraint, and coercion of itsemployees in violation of Section 8(a)(I) of the Act by thefollowing actions and conduct of its supervisory staff: (1)Foreman McCrosky's interrogation of employees WilliamEstes and Don L. Edwards, late in May, about their unioninterests, McCrosky's comment to Estes that "if the Unioncame in ...we would lose our jobs," and McCrosky'sproposal to Estes that he urge his fellow employees to meetwith President Wood to keep the Union out of the mine. (2)McCrosky's disclosure to Estes, in the latter part of May,that he was keeping a tabulation of the employees as towhether they were for or against the Union, thereby givingthe impression that the management was engaging insurveillance of the employees' union and concertedactivities. (3) McCrosky's comment to employee Don L.Edwards, about the first of June, that "he believed ... Mr.Wood would close the mine before he would let it goUnion." (4) McCrosky's interrogation of employee StanleyTawbush, on or about May 24, and of employee NeilMcCay, on or about June 5, as to whether either of themknew anything about the employees' signing cards. (5)McCrosky's remarks to Tawbush late in May when headmonished the latter that the employees should have goneto Wood rather than the Union, as well as his furthercomments that it was likely that Wood would shut downthe mine and auction off his equipment in which eventTawbush would have difficulty getting another job with anonunion employer. (6) Superintendent Don Murphy'sinterrogation of employees Robert Richardson and CharlesMartin as to whether they had signed authorization cardsand his statement to employees Neil McCay and LeonardFowler that "Lloyd Wood was going to shut ...downbecause the men were stabbing him in the back." (7)Foreman McCay's admonition, late in May, to theemployees on his shift that the mine was not making anythe inherently coercive character of the remarks which Wood made it seemsbeyond the realm of the plausible that McCay would volunteer to hissuperior the names of two family members who had signed authorizationcards. At least in this last respect, McCay's testimony is not credited.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoney and that, if they signed union authorization cards,the mine would be closed. (8) President Wood's interroga-tion of employee Joe Branch, early in June, as to whetherhe knew anything about the Union.C. The Discharge of Stanley Tawbush, Findingsand Conclusions With Respect TheretoTawbush started work for the Respondent in the fall of1975. On June 8, 1976, he was notified that he had beendischarged. He was a young man who, as noted earlier, wasthe stepson of Foreman Wallace McCay. While in theRespondent's employ he worked under the supervision ofForeman McCrosky. He testified that, during the course ofhis employment, McCrosky told him that he "was doing agood job" and that "as long as I kept it up, me and himwould get along just fine." He further testified that at notime did he receive any warnings or reprimands. Tawbush'stestimony in this regard was credible and it was in no waydenied or contradicted by McCrosky when the latter wason the stand.Tawbush was one of the first employees to become activein the organizational campaign. He attended the initialmeeting with Union Organizers Webb and McCoy, signeda union card, and thereafter passed out authorizationswhich he solicited his colleagues to sign.Two weeks before his discharge, Foreman McCroskyquestioned Tawbush as to whether he had any knowledgethat the employees were signing union cards. Tawbushanswered in the negative. About a week later, and inanother conversation with Tawbush, McCrosky againbrought up the subject of the employees' organizationalactivities. As found earlier, at this time McCrosky toldTawbush that, instead of going to the Union, the employ-ees should have taken their grievances to Wood; thatWood could shut down and auction off his equipment; andthat, if this occurred and a layoff resulted, Tawbush wouldhave difficulty in getting work at any nonunion jobbecause he "had participated in union activities."As found above, Tawbush's stepfather, Foreman Wal-lace McCay, abruptly terminated his employment with theRespondent on June 7. The next day, SuperintendentMurphy told Tawbush that, since his father had quit, theCompany had prepared a final check for him on theassumption that he would want to quit also. Tawbushprotested that whatever differences his father had had withthe Respondent were not a matter of his concern and thathe himself liked his job and did not want to be terminated.Murphy brushed aside his protests and told Tawbush topick up his check and leave." The employee thereuponcomplied.President Wood testified that, after Wallace McCay quitas foreman, he, personally, ordered that Tawbush be fired.According to Wood, he had hired Tawbush, initially, onlyto accommodate McCay, that Tawbush was a totallyunsatisfactory employee and that, with the departure of hisstepfather, Wood felt no further obligation to keep thestepson on the company payroll. He denied that Tawbush'sunion activity had any relation to the cause for theemployee's termination.Wood testified that he had heard objections to Taw-bush's work from other employees and specifically attrib-uted such objections to Joe Branch, Joe Overton, and NeilRoyster. However, none of the last named gave anytestimony to corroborate Wood's comments. EmployeeRobert B. Matthews testified that Tawbush was an oiler onthe night shift when he was working on the day shift andthat on two or three occasions he found Tawbush asleepwhen he reported for work. On the other hand, heconceded that he had never reported such observations onhis part to any of the supervisors. Employee NorbertShiyou, a dragline operator on the second shift, testifiedthat Tawbush was his oiler for about 6 months and that hedid poor work. On the other hand, as with Matthews,Shiyou did not testify that he ever voiced any complaintsabout Tawbush to Foreman McCrosky or to anyone else insupervision.No immediate supervisor, such as Foreman McCrosky orSuperintendent Murphy, gave any testimony as to Taw-bush's work. As found earlier, there was clear evidence thatboth of the foregoing were well aware that Tawbush wasactive in the union campaign. McCrosky had questionedthe employee about his union activities and, shortly afterthe organizational campaign started, on another occasion,late in May, he cautioned Tawbush that, in the event of ashutdown, Tawbush would have "a hard time getting[employment] in any nonunion job" because he "hadparticipated in union activities." As found earlier, a fewdays later, during the course of his unlawful interrogationof employee Robert Richardson about protected concertedactivities, Superintendent Murphy characterized Tawbushas "the union leader" and solicited Richardson's views asto Tawbush's activities in that capacity.It is manifest that the Respondent was well aware ofTawbush's union sympathies. This individual may not havebeen without fault. Few employees are. On the other hand,the lack of any supporting testimony by any of hissupervisors, at least one of whom (McCrosky) testified atsome length as to other matters, does not lend plausibilityto Wood's claim that Tawbush was "just not satisfactorywhatsoever."12In view of the numerous threats to shutdown the mine if the Union achieved a majority among theemployees and the extensive pattern of unlawful interroga-tion by the Respondent's supervision, as found above, thevague generalizations by President Wood about Tawbush'spurported deficiencies, unsupported by convincing corrob-oration, are unpersuasive.The burden of proving discrimination rests always on theGeneral Counsel. In this instance, it is my conclusion thatthe General Counsel established that Tawbush had asatisfactory work record, that he was prominently identi-fied with the incipient union movement by both ForemanMcCrosky and Superintendent Murphy, and that McCro-sky warned him that in the event of a layoff Tawbushwould have difficulty finding employment elsewherebecause of this identification. Tawbush may not have beenan outstanding employee. Nevertheless, he had been at1 June 8 was not a payday, but Tawbush's check was ready for him.238L2 The quotation is from Wood's testimony. LLOYD WOOD COAL CO., INC.work for some time without any reprimands or otherdifficulties with the management. In view of the foregoing,it is now found that his sudden and precipitate discharge,once he became prominent as "the union leader," wasmotivated in substantial measure for discriminatory rea-sons. Consequently, his termination was unlawful and bythis action the Respondent violated Section 8(a)(3) and (I).D. The Termination and Reinstatement of NeilMcCay; Findings and Conclusions With RespectTheretoOn June 8 and as he was about to report for work on thesecond shift, employee Neil McCay received notice fromthe manager of the trailer park 13 where he lived, that LloydWood had left the message that he was not to report forwork. Notwithstanding this notice, McCay went to themine where Foreman McCrosky confirmed that McCayhad been terminated, along with Tawbush, his stepbrother.McCrosky further told him that he did not know the reasonthis action had been taken, but that, in any event, there wasnothing that McCay could do about it.'4McCay thereupon contacted Webb, the union organizer,and on June 9, the latter telephoned Wood to protest thetermination of McCay and Tawbush and of employeeCharles Averette, the latter having been laid off atapproximately the same time.'5Webb told Wood that amajority of the miners had signed authorization cards, thatthe Union was filing unfair labor practice charges onbehalf of the three employees, and that he was then askingthat these three individuals be reemployed. According toWebb, Wood told him that he would reemploy McCayimmediately and that he would take back Averette whenwork became available, but that he would not rehireTawbush. Webb testified that Wood then told him that "hewould shut his mine down before he would let anybody tellhim how to run it," and that, although the Respondentwould rehire McCay, "if [the Union] pursued the [unfairlabor practice] charges with the Board, he didn't wantMcCay back either."Wood denied that on this occasion he told Webb that hewould close the mine before the Respondent went union,but he did not deny telling Webb that he would close themine before he let anybody tell him how to run it.According to Wood, he told the union representative thathe would not rehire Tawbush and that he had no work forAverette, but that a job for McCay had just materializedand that the latter could return immediately. Wood furthertestified that he assured Webb that he had no objections toa union, that he himself had worked as a plumber for manyyears and that he still held a withdrawal card in thePlumbers Union. According to Wood, the next week JamesMills, an oiler on the day shift, was sick so that McCay wasreemployed to take his place, but that, at the same time,when Averette was offered a job as driver of a dumptruck,'6Averette declined the offer.13 Known as Wood Village, another one of Mr. Wood's enterprises."4 President Wood testified that McCay was laid off on June 4. However.Resp. Exh. 10 lists employees McCay and Tawbush as having been laid offon June 7. It is now found that both were terminated on the latter date andnotified of this action the following day.In fact, McCay was reemployed on June 9, a Wednesday,and the day after Webb's conversation with Wood.Consequently, Wood's explanation that McCay replacedanother employee who, according to Wood's own testimo-ny, did not get sick until the following week was notplausible. It is now found that Webb was the more crediblewitness as to the substance of the exchange with Wood andthat during their conversation the latter told Webb that theoffer to reemploy McCay was conditioned on the Union'snot filing unfair labor practice charges with the Board. Thelast, of course, was an attempt to limit the right of theRespondent's employees to have access to the Board'sprocesses. Such action constituted unlawful interference,restraint, and coercion and was a violation of Section8(a)(1 ) of the Act.McCay had signed an authorization card at the sametime as had Tawbush, his stepbrother, and had solicited hiscoworkers to sign cards and to support the UMWorganizational campaign. The Respondent was aware ofthese activities for, as found earlier, on or about June 5Foreman McCrosky questioned McCay as to whether theemployees were signing cards and, when he answered thisquestion in the affirmative, McCay also acknowledged thathe himself had signed an authorization. Wood denied thatMcCay had been terminated and testified that McCay hadonly been laid off. He further denied that McCay's unionactivities played any part in the decision as to thisemployee. On the basis of the findings set forth above,however, it is my conclusion that, on June 8, McCay wastold by Foreman McCrosky that he had been terminatedand that nothing could be done about it. It is also foundthat, in view of the Respondent's antipathy to the Unionand its knowledge of McCay's organizational activity andhis relationship to Tawbush, who was known to themanagement as the "union leader," the Respondentdiscriminatorily terminated McCay and that, after UnionRepresentative Webb protested, McCay was reinstated -but only if the Union complied with Wood's unlawfulcondition that the filing of unfair labor practice charges bewithheld. It is now found that, by this course of conduct asto McCay, the Respondent violated Section 8(aX3) and (1).E. The Closing of the Cassidy Mine; Contentions ofthe Parties; Findings and Conclusions With RespectTheretoAt the end of June, the Respondent ceased all work onthe Cassidy tract. On various dates during that month all ofthe production and maintenance workers for the Companywere laid off. In September the Respondent resumedoperations at a new mining site known as the Alandproperty and most of the employees who had been laid offin June were recalled.The Respondent asserts that in the spring of 1976 it wasin the process of selling its assets to another companybecause of enormous losses which it had incurred, that acontract of sale was entered into in May, that the layoffs in5i Averette was not called as a witness. According to Resp. Exh. 10, hewas laid off on June 3.is These were 50-ton dump trucks, which he had placed in service only ashort while before.239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune were the result of a planned phasing out of itsoperations, and that it went back to mining in Septemberonly because the projected sale in July did not materialize.The General Counsel contends that the Respondentproduced no convincing evidence that it ever planned tosell out, and that the purported sale and the closing of theCassidy mine were part of an elaborate stratagem designedby the Respondent to evade its responsibility under the Actto meet and bargain with the Union.In May 1975, the Respondent began mining operationsat the Cassidy property, a large tract encompassing 7,800acres for which the Employer was required to make aminimum lease or royalty payment of $100,000 a year. Itcontinued to work this land until late June 1976 when theRespondent shut down the mine. From the outset of itswork on this site, many problems were encountered. Theproperty was very hilly and much of it consisted of hardrock. In addition, the overburden varied from 40 to 60 feet,substantially greater than the average encountered in theRespondent's experience. These conditions made miningoperations difficult and expensive. During the year it wasengaged in mining the Cassidy tract, the Respondent hadother difficulties which contributed to its financial prob-lems. The type of coal mined there was generally known as"steam" coal and the Respondent's only purchaser for itsoutput was the Alabama Power Company. In the spring of1975, the selling price of this coal dropped from $30 per tonto $21 per ton. In the fall of 1975 the Power Companyreduced its purchases from a high of 20,000 tons a monthto a low of 5,000 tons a month. In addition, haulingexpenses increased.Although operations on the Cassidy tract were, apparent-ly, profitable at first, from July 1975 onward the Respon-dent lost money. These losses mounted and by May 31,1976, the Respondent had sustained losses in each of thepreceding 10 months.?7Wood testified that, because of all the foregoingconsiderations, as well as his own ill health, in October1975 he made the decision to sell the corporation and/or itsassets. The following month he secured Killian Associates,a brokerage firm in Phoenix, Arizona, to act as sales agentfor this purpose. In January the Respondent entered intoan agreement with Killian whereby for 6 months the latterwould have the exclusive right to act as agent in negotiatingthe sale of the Respondent Corporation. In March, Killianproduced, as a prospective purchaser, Carbon Energy, Inc.,a New Mexico corporation. Wood testified that, in May,the Respondent and Carbon Energy, Inc., entered into acontract whereby the latter was given an option topurchase 85 percent of the outstanding stock in LloydWood Coal and given until July 7, 1976, to exercise thatoption.According to Wood, because of his continuing losses andbecause Carbon Energy had no objections, he decided inthe latter part of May to begin a complete shutdown ofoperations on the Cassidy tract. According to Wood, thisI? For the 2-month period ending May 31, 1976, the business recordsoffered in evidence at the hearing and the credible testimony of Paul D.Morrison, its accountant, indicate that the Respondent incurred a net loss inexcess of $200,000."I Wood's testimony that McCay was laid offon June 3 was contradictedby Resp. Exh. 10. Earlier herein, on the basis of that exhibit and thewas done pursuant to a plan whereby the employees' workwas phased out over a period of I month. Wood testifiedthat this began with the layoff on June 3 of employees NeilMcCay 18 and Charles Averette, the night drillers, and thattheir layoff was followed shortly thereafter by the layoff ofdozer and loader operators on the second shift as the workrequired to move the loose overburden declined. Accordingto Wood, subsequent to the layoff of the night shiftemployees, the Respondent thereafter laid off the day shiftin successive stages so that operations ceased on or aboutJune 30, when all the ready minable coal had beenremoved from the Cassidy pit.Wood testified that, sometime in June or July, he wasvery hazy about the precise time, Carbon Energy decidedthat it would not exercise its option to purchase and theoption was allowed to expire. Late in July, the Respon-dent's 6-month brokerage arrangement with Killian termi-nated with no sale having been consummated.According to Wood, in July 1976 the Respondentacquired a lease on the Aland tract, an 800-acre propertylocated near Peterson, Alabama, in East TuscaloosaCounty. Wood testified that drilling and exploration workperformed in July and August disclosed that the landcontained metallurgical coal, a more profitable type thanthe steam coal on the Cassidy tract, and that the averageoverburden on the Aland property was much less than thaton the former site. In August the Respondent begantransferring its equipment from the Cassidy property to theAland tract and thereafter it began the recall of most of theemployees laid off in June. Wood testified that these menwere put back to work in late August and throughoutSeptember as work became available and that, in mostcases, the employees were returned to the same machines,shifts, and work schedules as they had had previously.Although Wood testified that he made the decision tobegin a gradual shutdown of all mining operations duringthe month of June and, after Carbon Energy signed theoption to buy the Respondent, the General Counselintroduced much evidence that would tend to negate anysuch plan on the Respondent's part. Foreman WallaceMcCay testified, and his testimony in this regard wascorroborated by Wood, that in May the Respondent hiredsix new employees to work as truckdrivers in the mine.Wood himself testified that these employees were put towork on new loaders and 50-ton dump trucks which heacquired during that period. Moreover, when Tawbush wasdischarged on June 7, unlawfully, as found earlier, theRespondent hired Dan Lunceford to take his place.'9There was also credible, undenied, and uncontradictedtestimony that prior to the early part of June, whenTawbush and Neil McCay were discharged, as foundabove, the employees were averaging approximately 6 to 8hours a week in overtime.20If the Respondent wasseriously considering going out of business, it would seemmost unlikely that the Employer would have made the verysubstantial investment in the spring of 1976 which wastestimony of Neil McCay, it was found that the latter was discharged onJune 7 and notified of his termination the next day.19 According to the credible undenied testimony of Neil McCay.20 This finding is based on the credited testimony of Foreman WallaceMcCay and employee Neil McCay.240 LLOYD WOOD COAL CO., INC.required to procure new equipment such as loaders and 50-ton dump trucks. Nor would it have hired new employeesand have its entire work force on overtime during thatperiod if it was planning a shutdown.The Respondent contends that it was only a coincidencethat the decision to close the Cassidy mine occurredimmediately after the employees began their union activi-ties. Although it is evident that the Respondent incurredsubstantial losses when engaged in operations at theCassidy tract, Wood's testimony about the purported saleto Carbon Energy and the collapse of negotiations withthat company was not convincing. Thus, although theRespondent offered a substantial amount of documenta-tion to establish its relationship with Killian, the salesrepresentative, as well as copies of the initial proposals andcounterproposals made to Carbon Energy, there was nodocumentation at all supplied to support Wood's testimonyas to the date that Carbon Energy decided to let the optionto purchase lapse. Wood testified only that he was advised"somewhere around the first of July" 21 that CarbonEnergy was not going to consummate the purchase, but theRespondent offered no correspondence or any kind oftestamentary evidence to corroborate this self-servingstatement by Wood. Since the testimony of the latter as tohis purported dealings with Carbon Energy was, in manyrespects, vague and lacking in particulars, I find thatWood's testimony as to this phase of the negotiations waslargely implausible.Wood testified that around the middle of April hedecided to close the Cassidy mine. According to Wood,"there wasn't no way financially to keep it open" and"There [was] no way we could keep operating on that tractof land [the Cassidy site]." Nevertheless, according toWood, the Respondent retained all its coal land leases. Norwas there any evidence that the Company attempted to sellany of its expensive equipment, some of which, such as thenew loaders and 50-ton dump trucks, it had acquired onlya short while before. According to Wood, the Respondenthad so much money invested in equipment "we had to dosomething with it, we couldn't leave all of that stuffparked."Wood testified that he secured a lease on the Alandproperty in July. However, no lease or other documenta-tion was offered to support his oral asseveration. TheGeneral Counsel, on the other hand, offered evidencewhich tended to prove that Wood was well acquainted withthe Aland property long before he shut down the Cassidymine. Thus, employee Charles Martin testified that, asearly as April and May, the Respondent sent him to thatproperty to conduct prospecting surveys. When the hearingwas held in October, Martin was working for the Respon-dent at the same place on the Aland lease that he hadperformed the prospecting work the preceding spring.From the time that the Respondent began operations inJanuary 1975, it had, from time to time, moved its stripmining operations from one tract to another. Wood hadbegun mining at the Samantha property. Later he moved tothe Cassidy tract and then to the Prime property. In May1975 he returned to the Cassidy mine. In each of thesemoves there was no loss of work and no one was laid off.The shift from the Cassidy mine in June 1973 to the Alandtract in September differed from all such previous moves inthat, for the first time, all the employees were laid offbefore the transfer was made.Notwithstanding Wood's testimony that the Respondentbegan a planned phaseout of its operations at the Cassidytract early in June and shortly after negotiating the sale ofthe business to Carbon Energy, the Respondent offered notestimony that would establish that any of the supervisorystaff, much less the employees, had knowledge of such aplan. Two who would certainly be presumed to have suchinformation as a matter of course were Foreman McCro-sky and Superintendent Murphy. Wood testified that hewas sure that he consulted with both of them regarding theshutdown of the mine. McCrosky, however, did notcorroborate this testimony. According to McCrosky, Woodnever told him he was going out of business. Nor wasMurphy ever called to the stand to corroborate any ofWood's testimony. It is inconceivable that the Respondentcould have initiated a planned phasing out of its opera-tions, as Wood testified, without any of the supervisorsbeing privy to such plans.Employee Joe Branch was laid off on June 29. Hetestified that at the time of his layoff Wood told him thatthe Respondent was prospecting, that it would be reopen-ing in another location, and that when this occurredBranch would be recalled. On September II Branch wasreemployed at the Aland tract. Branch was a crediblewitness and Wood never denied or contradicted histestimony.Late in May, when the Respondent learned of theemployees' organizational activity, the supervisory staffand Wood engaged in unlawful interrogation of the workforce. During that same period, President Wood directedForeman McCay to call the men together and warn themthat the Company was losing money and that if they signedauthorization cards and went union he would close themine. About the same time, Foreman McCrosky toldemployee Estes that "if the Union came in ... we wouldlose our jobs ..." and early in June, McCrosky toldemployee Edwards that "Mr. Wood would close the minebefore he would let it go union." During this same period,McCrosky was telling the employees that they should haveformed a committee and gone to President Wood with theircomplaints, rather than going to the Union, and he toldemployee Tawbush that it was likely that Wood would shutthe mine and auction off the equipment. In about mid-June, Superintendent Murphy told employees Neil McCayand Leonard Fowler that "Lloyd Wood was going to shut... down because the men were stabbing him in theback." As found earlier, on or about June 8 the Respon-dent discriminatorily terminated Stanley Tawbush andNeil McCay. On June 9, when Union Organizer Webbtelephoned Wood to protest these discharges, and toinform the Respondent that the Union had a majority ofthe employees signed up, Wood told Webb that "he wouldshut his mine down before he would let anybody tell himhow to run it," and that, although he would rehire McCay,21 The quotation is from Wood's testimony.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"if [the Union] pursued the [unfair labor practice] chargeswith the Board, he didn't want McCay back either."It is now found that the Respondent's contention thatclosure of the Cassidy mine was dictated by an imminentsale of the Respondent's assets to Carbon Energy wasunsupported by persuasive evidence. Although the Re-spondent had convincing economic data for shutting downwork at the Cassidy site, termination of operations therewould not, by itself, necessitate the layoff of all theproduction and maintenance personnel. On prior occa-sions, when operations were terminated at one mine,resumption of work at another site promptly followed, andwithout the layoff of any employees. In the light of thefacts set out above, it is now found that, as the GeneralCounsel contends, with the advent of the Union Woodadopted the technique involved in the case of runawayshop. Thus, subsequent to the Union's request for recogni-tion, the Respondent's president laid off all the employeesand then, after the lapse of several months, resumed workat a new location where Wood had had a lease for sometime and where the prospecting had been started thepreceding spring. It is apparent, in view of the manifoldviolations of the Act by the Respondent's managementfrom the outset of the organizational campaign, that thelayoffs during the month of June were motivated in largemeasure by a desire on the part of the Respondent to fulfillthe threat, voiced by the supervisors, that "Mr. Woodwould close the mine before he would let it go union." Forthese reasons, I conclude that the justification offered byPresident Wood for the layoff of the production andmaintenance employees on the dates set forth in Table I,infra, was a pretext and that, in fact, these layoffs resultedfrom the Respondent's desire to rid itself of the Union. Bythis course of conduct, the Respondent violated Section8(a)(3) and (1) of the Act.Table IDates of Layoff22June 12June 15June 18June 22June 25June 28June 29Charles Martin23Charles HarrisEd WareWilliam EstesLeonard FowlerJohnny AlexanderRobert RichardsonRay SullivanJoe Branch22 The dates of layoff are taken from Resp. Exh. 10 which was received inevidence. The General Counsel did not offer any evidence that was inconflict with the dates listed thereon.23 Not included on this list is the name of employee Charles Sprinklewhom the General Counsel alleged was laid off discriminatorily on June 8.Wood, on the other hand, testified that Sprinkle was fired on June 10.Another witness for the Respondent, employee Norbert Shiyou, testifiedthat he rode to work with Sprinkle on the day of his discharge and that atthat time Sprinkle was intoxicated. According to Shiyou, later that day, afterhe had seen Sprinkle being admonished by Foreman McCrosky, Sprinkletold him that he was leaving immediately because McCrosky hadOlin DuncanDon L. EdwardsSteve HughesNeil McCayWill MontgomeryJoe OvertonThomas PeeblesWillie James HarrisAlbert MartinLeslie MartinAlfred ThomasJune 30F. The Alleged Violation of Section 8(a)(5);Findings and Conclusions With Respect TheretoOn June 9, Union Representative Webb had a telephoneconversation with President Wood wherein he apprised thelatter of the Union's claim to represent a majority of hisemployees. Later that day the UMW sent a mailgram toWood requesting recognition as the exclusive bargainingagent for all of the Respondent's employees, excludingoffice clericals, professional employees, guards, and super-visors. On June 11, the Union filed a petition forrepresentation and the parties subsequently entered into anagreement for consent election. Lloyd Wood Coal Co., Inc.,Case 10-RC-10744. As found earlier herein (fn. 8), the unitdescribed in the Union's initial demand for recognitionconstitutes an appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.There is some disagreement on the complete list of thosewho should be included in that unit. The critical date fordetermining whether the Union had authorization cardsfrom a majority of employees in the unit is June 9. TheRespondent supplied a list of the employees that were onthe payroll during that period and the job classification ofeach. This appears in the record as General Counsel'sExhibit 1I. The names and classifications on this exhibit, inrelevant part, are as set forth below:NameAlexander, JohnnyBeard, BennyBranch, JoeDuncan, OlinEdwards, DonEstes, WilliamFowler, Leonard T.Gaddy, JoeGladden, AnthonyGibson, WillieHarris, CharlesClassificationTruck DriverOperatorOperatorTruck DriverOperatorOperatorOperatorMechanicOilerLaborerOperatorterminated him. Shiyou was not a reliable witness, as will be seen later.However, his testimony in this connection was never denied, for Sprinkledid not appear as a witness and the General Counsel offered no explanationfor not calling him. On the basis of the foregoing findings, it will berecommended that the allegation in the complaint as to Sprinkle bedismissed. Another allegation related to Fred N. Moore, who was alleged tohave been discriminatorily laid off on June 8. No such name appears on anyof the employment rosters which were introduced at the hearing. According-ly, it will be recommended that the allegation as to Fred N. Moore bedismissed.242 LLOYD WOOD COAL CO., INC.Harris, Willie JamesHedgemen, WillieHughes, SteveLunceford, DanMartin, AlbertMartin, CharlesMartin, LeslieMatthews, RobertMcCay, NeilMills, JimMills, JohnnyMontgomery, WillOvertone, JoePeeples, TomRichardson, RobertRoyster, BennyShiyou, NorbertSullivan, RayThomas, Alfred24Ware, EdWilder, FrankOperatorBlasterOperatorTruck DriverLaborerBlasterLaborerMechanicDrillerDrillerOilerOperatorOperatorOperatorOperatorOperatorOperatorTruckdriverOperatorOperatorLaborerThe above list contains 32 names. The General Counselcontends that the name of Charles Sprinkle should beincluded since he was an employee at least until June 10when he was discharged. This is correct and Sprinkle'sname should be added to the list. Another name thatshould be included is that of Stanley Tawbush who, asfound earlier, was discriminatorily terminated on June 7.But for the Respondent's discrimination, it is reasonable topresume that Tawbush would have been working on June9. Consequently, he must be considered a unit member forthe purposes of this case.The General Counsel further contends that Gaddy,Beard, Gibson, James Mills, John Mills, and Matthewsshould be excluded from the unit. Only Matthews, of thoselast named, testified at the hearing. On the basis of histestimony, as well as that of other witnesses, it is clear thatGaddy is a supervisor of the mechanics, that most of hisduties are at the Respondent's shop, rather than at themine, and that he works primarily for the Wood Construc-tion Company. As a supervisor, of course, he should beexcluded from the unit.Wallace McCay credibly testified that Benny Beard wasa backhoe operator for the Construction Company whooccasionally did work at the mine, but that most of thetime he was engaged in work for the former corporation.Beard did not testify and there was no testimony whichcontradicted that of McCay with reference to Beard'swork. On the basis of the foregoing, Beard should beexcluded from the unit. McCay further testified that WillieGibson worked at the mine from time to time, that he alsoworked at Wood's home, that on weekends he worked atthe shop and at other times at the Wood Village TrailerPark, another one of the Wood enterprises. As there was noother testimony as to Gibson's duties, it appears that atbest he was no more than a part-time employee of the CoalCompany and that he should be excluded from the unit.24 On the original list this name appears as "Ed Thomas." At the hearing,however, President Wood testified that this was a typographical error andthat the name should read as it appears above.James Mills, John Mills, and Robert Matthews workedin the shop. Only Matthews testified as to his duties there.According to Matthews, as a mechanic and while at theshop, he and the Mills worked under the supervision of JoeGaddy. In this capacity he repaired equipment for both theConstruction Company and the Coal Company. From timeto time the mechanics had to repair equipment at the minebut, other than those occasions, most of their work wasperformed at the shop. According to Wood, at the end ofJune all the employees of the mine were laid off. However,neither of the Millses nor Matthews was laid off. All ofthem continued working throughout the summer. Based onthe testimony of Matthews and that of employee NorbertShiyou, as well as the fact that no one in the shop was laidoff when the mine closed down, it appears that the work ofthe mechanics is more closely allied with the ConstructionCompany and that the mechanics may, in fact, beemployees of that corporation, rather than the Respondent.In any event, from the facts set out above, it appears thatthey have a greater community of interest with theemployees of the Construction Company than with thoseof the Respondent. Consequently, it is now found thatJames Mills, John Mills, and Robert Matthews should beexcluded from the unit.With the addition of Sprinkle and Tawbush and theelimination of Gaddy, Beard, Gibson, James Mills, JohnMills, and Matthews, there were 28 employees in theappropriate unit on June 9, 1976, when the UMW made itsdemand for recognition.The Authorization CardsThe General Counsel introduced authorization cardswhich had been signed by 21 of the employees who were inthe unit, on the date the Union requested recognition.Those were Joe Branch, Don Edwards, William Estes,Leonard T. Fowler, Charles Harris, Willie J. Harris, SteveHughes, Albert Martin, Charles Martin, Leslie Martin,Neil McCay, Will Montgomery, Joe Overton, ThomasPeeples, Robert Richardson, Norbert Shiyou, CharlesSprinkle, Ray Sullivan, Stanley Tawbush, Alfred Thomas,and Ed Ware. There was no evidence that the union agentsmisrepresented the purpose of the cards to any of theemployees. Many of the above named testified as to thecircumstances surrounding the execution of the cards.Several of them testified, as did employee Branch, that atthe union meeting on May 30, where most of the cardswere signed, Organizer Webb read the language of theauthorization to them and told those present that the cardshad to be signed if they wanted the Union to representthem. With the Union in possession of 21 signed authoriza-tions on June 9 when it made its initial demand forrecognition, the UMW clearly had a majority in the unit of28 employees.There remain, however, the issues raised by the Respon-dent's testimony on the part of some of the card signerswho claimed they were coerced into signing a card, or thata card which was received had never, in fact, been signed243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the purported signatory. These issues will now beconsidered.Willie James Harris denied that he signed a card whichbore his signature. This was General Counsel's Exhibit2(v). Employee Charles Martin credibly testified, however,that Harris signed the card on June 2, in the presence ofboth Martin and of his brother Albert Martin, anotheremployee. Although Harris denied that it was his signaturewhich appeared on the card, a specimen of his handwriting,which the General Counsel secured from Harris duringthat witness' cross-examination, makes it manifest thatHarris did, indeed, sign the authorization card in ques-tion.25Moreover, from the testimony of Charles Martin itis evident that the purpose of the card was not misrepre-sented to Harris and that he signed the instrument on June2 of his own free will.The Respondent called several employees who testifiedthat Foreman Wallace McCay told them, in substance, thatWood had sold the mine to a company that would requirethat the employees join a union, or be out of a job. Thus,according to Will Montgomery, late in May McCay madethe foregoing statement to him. Although Montgomeryaverred that this caused him some concern, he concededthat he never sought any confirmation as to whether thealleged statement by McCay was true. lie further testifiedthat McCay never offered him an authorization card tosign, and that he did not sign a card until he attended theunion meeting on May 30. Montgomery acknowledgedthat at that meeting he heard Webb explain the meaningand significance of the authorization card, that thereafterhe himself signed one at the meeting and that he had acoworker witness his signing. In response to a question asto whether, either at the meeting or later, anyone wasforced to sign a card, Montgomery testified, "No, nobodyforced us to sign it."26Joe Overton was another employee who testified thatMcCay told him that Wood had sold the mine, that thenew owner had a union shop, and that to keep his jobOverton would have to join the Union. Overton alsotestified that he asked Foreman McCrosky if there was anytruth to the rumor that the mine had been sold andMcCrosky told him that he had heard nothing to thateffect. Notwithstanding Overton's testimony as to McCay,there was no evidence that this employee was pressured tosign an authorization card. Overton testified that StanleyTawbush, a coworker, gave him a card, that he read it andtook the authorization home, where he signed it with onlyhis wife present and that his wife thereafter signed the cardas a witness to his having executed the authorization.Overton never asked that the Union return his card to him.Employee Steve Hughes testified that, about 2 monthsbefore he signed a card (on June 3), McCay told him thatthe Respondent was selling the mine to an out-of-statecompany that was union. Hughes testified that he never25 This is in evidence as G.C. Exh. 13.25 It was the position of the Respondent that all employees of the minewere laid off by the end of June. Montgomery, however, testified that at thetime the Cassidy mine closed he was working for the Wood ConstructionCompany. The Respondent contends that Montgomery was in the unit andsubmitted evidence that he was laid off on June 29. Nevertheless,Montgomery's own testimony tends to prove that at the time in question hemay have been an employee of the Construction Companytold anyone about this purported conversation withMcCay until he related it to Respondent's attorney,presumptively on the morning that he testified. Hughes'testimony on this subject was completely incredible.Similarly, employee Norbert Shiyou testified that sometimeafter he had attended his first union meeting McCay toldhim the Union would be an asset, and that "it was ...agood thing we signed the cards."27NotwithstandingShiyou's testimony to this effect, he acknowledged that thenight before he so testified at the hearing he told counselfor the General Counsel that none of his foremen orsupervisors had ever spoken to him about the Union. As tothe authorization which Shiyou acknowledged havingsigned, he further conceded that he had read it beforeaffixing his signature and that he never asked that theUnion return his card.Foreman McCay testified that he never attended a unionmeeting until several weeks after he had quit working forthe Respondent on June 7. He also denied that he ever toldany of the employees at any time that it would be necessaryfor them to join the Union to retain their jobs. His denialsin this connection were credible. Neither Hughes norShiyou was a credible witness with reference to the allegedincidents as to McCay about which they testified. WhereasMontgomery and Overton also testified that McCay hadspoken to them and had told them that McCay had spokento them and had told them that Wood had sold the mine toa company that would require the employees to join aunion, both of them gave testimony as to the circumstancesin which they signed their authorization cards thatestablished, as Montgomery testified, "nobody forced us tosign...." It is my conclusion that the cards of Montgom-ery, Overton, Hughes, and Shiyou were valid and that theyshould be counted. On the other hand, if the Board shouldconclude otherwise, the Union would still have had a totalof 17 valid cards, a clear majority in a unit of 28employees.28Concluding FindingsAs found above, on June 9, 1976, when the Unionrequested recognition, it had valid authorization cardssigned by 21 of the Respondent's 28 employees in theappropriate bargaining unit. The Union's lawful demandfor recognition, made on that date, was declined. At thatpoint the Respondent had engaged in a substantial numberof violations of Section 8(a)(1) of the Act, and haddiscriminatorily discharged two employees. Later thatmonth, as found earlier herein, the Respondent furtherviolated Section 8(a)(3) of the Act by closing the Cassidymine, at least in part, to avoid recognizing and bargainingwith the Union. It is now found that by this course ofconduct the Respondent also violated Section 8(a)(5) of theAct, and that its unlawful refusal to bargain began on June9, 1976, when it first declined the Union's request for:7 The quotation is from Shiyou's testimony. The comment which Shiyouattributed to McCay, if true, establishes that his conversation with McCayoccurred after he signed the union authonzation.:2 Robert Matthews was also called as a witness by the Respondent andtestified that McCay told him that his job would be easier if Matthews wasin the Union. However, as found earlier, Matthews was not in thebargaining unit. Even if credible, his testimony would not be relevant here.244 LLOYD WOOD COAL CO., INC.recognition. N.LR.B. v. Gissel Packing Co., Inc., 395 U.S.575 (1969); Trading Port, Inc., 219 NLRB 298, 300-301(1975); Hasty Print, Inc. d/b/a Walber Color Graphics, 227NLRB 455, fn. 1 (1976).CONCLUSIONS OF LAW1. The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2. All production and maintenance employees ofRespondent, including all truckdrivers, but excluding alloffice clericals, professional employees, guards and super-visors as defined in the Act, constitute a unit appropriatefor the purpose of collective bargaining within the meaningof Section 9(b) of the Act.3. At all times material herein the Union has been theexclusive collective-bargaining representative of the Re-spondent's employees in the aforesaid unit within themeaning of Section 9(a) of the Act.4. By refusing, since June 9, 1976, to bargain collective-ly in good faith with the Union as the exclusive representa-tive of its employees in the aforesaid unit, and by laying offall members of the above-described unit without referenceto the Union, the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(aX5) of the Act.5. By discriminatorily terminating Stanley Tawbushand Neil McCay on June 7, 1976, and by discriminatorilylaying off all of its employees in the appropriate unit laterthat month,29the Respondent violated Section 8(aX3) ofthe Act.6. By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.8. The General Counsel has not proved by a prepon-derance of the evidence that the Respondent interferedwith, restrained, or coerced its employees in the exercise ofthe rights guaranteed by the Act, except by the specific actsand conduct found herein to have been violative.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatthe Respondent be ordered to cease and desist therefromand that it take certain affirmative action designed toeffectuate the policies of the Act.It has been found that the Respondent discriminatorilydischarged Stanley Tawbush and Neil McCay on June 7,1976. Whereas McCay was called back to work on June 10,Tawbush was never reemployed. It will now be recom-2s The names of those employees and the dates of the layoffs involvedherein are set forth in Table I, supra.30 In August and September 1976, the Respondent reemployed most, ifnot all, of those whom it had laid off in June. No evidence was taken as towhether these reinstatements were to substantially equivalent employment.mended that the Respondent be ordered to offer Tawbushimmediate reemployment to his former, or substantiallyequivalent, employment and that both he and McCay bemade whole for any loss of pay suffered as a result of theRespondent's discrimination.It has also been found that during the month of June1976 the Respondent discriminatorily laid off 20 employ-ees. Whereas the Respondent may have been economicallyjustified in laying off some of its employees during thatmonth and thereafter and some of the discriminatorily laid-off employees might have been affected by such anondiscriminatory reduction of personnel, the recordfurnishes no basis for determining when such a layoffmight have occurred or the order in which any of theemployees might have been laid off. Under these circum-stances, it will be recommended that the Respondent beordered to offer to the employees who were unlawfully laidoff in June 1976, and who have not been recalled,immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and, in theevent that there is insufficient work for all such employees,to dismiss, if necessary, all persons who were newly hiredafter the discriminatory layoffs in June. If there is not thensufficient work for the remaining employees and those tobe offered reinstatement, all available positions shall bedistributed among them without discrimination against anyemployee because of union activities, in accordance with asystem of seniority or other nondiscriminatory basis. TheRespondent shall place those employees, if any, for whomno employment is available after such distribution, on apreferential list, with priority in accordance with a systemof seniority or other nondiscriminatory basis, and thereaf-ter shall offer them reinstatement as such employmentbecomes available and before other persons are hired forsuch work.3It will also be recommended that the Respondent beordered to make whole the above-named employees forany losses they may have suffered because of the Respon-dent's discrimination, by payment to each of them of a sumof money equal to the amount that he normally would haveearned as wages from the date of his layoff in June 1976 tothe date of the offer to reinstatement or placement on apreferential list, as the case may be, less his net earningsduring such period, the backpay to be computed inaccordance with the formula approved in F W. WoolworthCompany, 90 NLRB 289 (1950), with interest thereoncomputed in the manner and amount prescribed in IsisPlumbing & Heating Co., 138 NLRB 716, 717-721 (1962). Itwill also be recommended that the said Respondent berequired to preserve and make available to the Board or itsagents, on request, payroll and other records to facilitatethe computation of backpay due.Since "a discriminatory discharge of an employee ...goes to the very heart of the Act" (N.LRB. v. EntwistleMfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941)), it will berecommended that the Respondent be ordered to ceaseThat, of course, is a matter that can be disposed of at the compliance stageof this proceeding. In the event that it is evident at that time that the offersof reemployment were sufficient, backpay will be tolled as to the last-described employees as of the date when each returned to work, or eachdeclined the Respondent's offer.245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand desist from infringing in any manner upon the rightsguaranteed in Section 7.Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER31The Respondent, Lloyd Wood Coal Co., Inc., Tuscaloo-sa, Alabama, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Failing and refusing to bargain with United MineWorkers of America, or any other labor organization,representing its employees in the following appropriateunit:All production and maintenance employees, includingall truckdrivers, but excluding office clericals, profes-sional employees, guards and supervisors as defined inthe Act.(b) Failing or refusing, upon request, to bargain in goodfaith with any labor organization representing its employ-ees in the aforesaid appropriate unit, respecting rates ofpay, wages, hours, or other terms or conditions ofemployment.(c) Interrogating any employee concerning that individu-al's union activity, or that of other employees, in a mannerconstituting a violation of Section 8(a)(1) of the Act.(d) Threatening its employees with loss of jobs or closingits mining operations if a majority become members of, orassist, a labor organization.(e) Giving its employees the impression that it isengaging in surveillance of their union activities.(f) Threatening employees with any form of reprisalbecause of their membership in, sympathy for, support of,or activity on behalf of, any labor organization.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National3a In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.Labor Relations Act, as amended, or to refrain from any orall such activities.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Stanley Tawbush, Neil McCay, CharlesMartin, Charles Harris, Ed Ware, William Estes, LeonardFowler, Johnny Alexander, Robert Richardson, RaySullivan, Joe Branch, Olin Duncan, Don L. Edwards, SteveHughes, Will Montgomery, Joe Overton, Thomas Peeples,Willie James Harris, Albert Martin, Leslie Martin, andAlfred Thomas, immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Upon request, bargain collectively with United MineWorkers of America as the exclusive representative ofemployees in the appropriate unit, and, if an understandingis reached, embody such understanding in a signedagreement.(d) Post at its office in Tuscaloosa, Alabama, copies ofthe attached notice marked "Appendix."32Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by an authorizedrepresentative, shall be posted by it for a period of 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges any unfair labor practices other than asherein specifically found.32 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."246